DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copies of foreign priority papers to overcome the rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP sections 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "liquid ejection modules" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie (US 8,235,505).
With regard to claim 1, Xie discloses a liquid ejection head [liquid dispenser; Col. 3; lines 11-13] comprising:
a substrate (not labeled) including a pressure generating element (20) configured to apply pressure to a first liquid (84);
a member (18/19) provided with an ejection port (26) [outlet opening; Col. 3; lines 31-33] configured to eject a second liquid (25); 
a pressure chamber (12/32) including the ejection port and the pressure generating element; and
a liquid flow passage (11) formed by using the substrate and the member stacked on the substrate [Fig. 8D], the liquid flow passage including the pressure chamber and extending in a direction of flow of at least the first liquid and the second liquid, wherein 
the substrate includes
a first inflow port (88) located on an upstream side of the pressure chamber in the 
direction of flow of the liquids in the liquid flow passage and configured to allow the first liquid to flow into the liquid flow passage,

and configured to allow the second liquid to flow into the liquid flow passage, and
a lateral wall (not labeled) extending in a direction of extension of the liquid flow 
passage, at least part of the lateral wall being located above the first inflow port [Fig. 8D], and
in the pressure chamber, the first liquid flows in contact with the pressure generating element and the second liquid flows closer to the ejection port than the first liquid does [Fig. 8D].

    PNG
    media_image1.png
    359
    736
    media_image1.png
    Greyscale



With regard to claim 2, wherein the first liquid and the second liquid form laminar flows in the pressure chamber [Fig. 8D].
	With regard to claim 3, wherein the first liquid and the second liquid form parallel flows in the pressure chamber. [Fig. 8D]
	With regard to claim 4, wherein an end portion on a downstream side of the lateral wall in the direction of flow of the liquids in the liquid flow passage is located at any of a position above an open end on the downstream side of the first inflow port and a position above a portion of the substrate on the downstream side of the open end on the downstream side of the first inflow port [Fig. 8D].

With regard to claim 5, wherein an end portion on the upstream side of the lateral wall in the direction of flow of the liquids in the liquid flow passage is located at any of a position above an open end on the upstream side of the first inflow port and a position above a portion of the substrate on the upstream side of the open end on the upstream side of the first inflow port. [Fig. 8D]
With regard to claim 6, wherein an end portion on the upstream side of the lateral wall in the direction of flow of the liquids in the liquid flow passage is located at a position above a portion of the first inflow port on a downstream side of an open end on the upstream side of the first inflow port in the direction of flow of the liquids in the liquid flow passage. [Fig. 8D]
With regard to claim 7, further comprising: a vertical wall being located on an upstream side of the first inflow port in the direction of flow of the liquids in the liquid flow passage and projecting from a surface of the substrate between the first inflow port and the second inflow port, wherein the lateral wall is a projection projecting downstream from the vertical wall in the direction of flow of the liquids in the liquid flow passage. [Fig. 8D]

    PNG
    media_image2.png
    359
    736
    media_image2.png
    Greyscale

With regard to claim 8, wherein the lateral wall and the vertical wall are integrally formed. [Fig. 8D]
claim 10, wherein a length in a width direction of the lateral wall, the width direction being orthogonal to the direction of flow of the liquids in the liquid flow passage and to a direction from the pressure generating element to the ejection port, is smaller than a length in the width direction of the liquid flow passage. [Fig. 8D]
With regard to claim 11, wherein a length in a width direction of the liquid flow passage, the width direction being orthogonal to the direction of flow of the liquids in the liquid flow passage and to a direction from the pressure generating element to the ejection port, is smaller than a length in the width direction of the first inflow port. [Fig. 8D]
With regard to claim 13, wherein the first liquid to flow in the pressure chamber is circulated between the pressure chamber and an outside unit. [Fig. 8D]
With regard to claim 16, wherein the second liquid is any one of a pigment-containing aqueous ink and an emulsion. [Col. 3; lines 18-21 and Col. 11; lines 13-14]
With regard to claim 17, wherein the second liquid is any one of a solid ink and an ultraviolet curable ink. [Col. 3; lines 18-21 and Col. 11; lines 13-14]
With regard to claim 18, wherein the liquid ejection head is formed by arranging a plurality of the liquid ejection modules. [Fig. 7A]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 8,235,505).
With regard to claim 9, Xie’s liquid ejection head discloses all the limitations of claim 1 but does not disclose wherein a length in a width direction of the lateral wall, the width direction being orthogonal to the direction of flow of the liquids in the liquid flow passage and to a direction from the pressure generating element to the ejection port, is equal to a length in the width direction of the liquid flow passage.
However, it would have been an obvious matter of design choice to configure the length in a width direction of the lateral wall, to be equal to a length in the width direction of the liquid flow passage since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With regard to claim 12, Xie’s liquid ejection head discloses all the limitations of claim 1 but does not disclose wherein a length in a width direction of the liquid flow passage, the width direction being orthogonal to the direction of flow of the liquids in the liquid flow passage and to a direction from the pressure generating element to the ejection port, is larger than a length in the width direction of the first inflow port.
However, it would have been an obvious matter of design choice to configure a length in a width direction of the liquid flow passage, to be larger than a length in the width direction of the first inflow port.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With regard to claim 15, Xie’s liquid ejection head discloses all the limitations of claim 1, but does not disclose wherein the first liquid has a critical pressure equal to or above 5 MPa.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okano (US 2009/0133256).
With regard to claim 19, Okano discloses a method of manufacturing a liquid ejection head [Para. 0027] including
a pressure chamber (9) including an ejection port (5) to eject a liquid, 
a substrate (1) [Para. 0031],
a liquid flow passage being a flow passage connected to the pressure chamber and configured to allow a first liquid and a second liquid to flow on the substrate [Fig. 5 & 6], and
a wall [Fig. 6],
the method comprising:
forming a first pattern (20)  [Fig. 1a] serving as a mold for the liquid flow passage on the substrate;

forming a second pattern (40) [Fig. 1e] serving as a mold for the liquid flow passage on the first covering layer after subjecting portions of the first covering layer constituting the formation member for the liquid flow passage and constituting the wall to light exposure [Para. 0048];
forming a second covering layer (2b) [Fig. 2a] serving as a formation member for the liquid flow passage; and
forming the liquid flow passage by 
forming the ejection port (5) [Fig. 2(b)] by subjecting portions of the second covering layer constituting the ejection port to light exposure and development, and
removing the first pattern, the second pattern, and an unexposed portion of the first covering layer after the ejection port is formed [Fig. 2c].
With regard to claim 20, wherein the second pattern is formed on the first covering layer without subjecting the unexposed portion of the first covering layer to development after subjecting the first covering layer to light exposure. [Fig. 1(e)]

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 appears to be allowable because the prior art does not teach or make obvious a liquid flow passage having a third liquid flow through while being in contact with a first liquid and a second liquid. 
References pertinent to the art but not relied upon: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERICA S LIN/Primary Examiner, Art Unit 2853